Case 18-12382-mdc       Doc 42     Filed 05/09/19 Entered 05/09/19 12:40:42            Desc Main
                                   Document     Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
In re: WANDA I. PEREZ-ARJONA               | BANKRUPTCY CASE
                                           |
                                Debtor     | NO.: 18-12382
                                           |
Wilmington Savings Fund Society            | CHAPTER 13
                                Movant     |
       v.                                  |
                                           |
Wanda I. Perez-Arjona                      |
                                Respondent |
__________________________________________|

        NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

       Wilmington Savings Fund Society has filed a Motion for Relief from the Automatic Stay
with the court seeking to lift the automatic stay to allow it to foreclose on property located at
2468 Elfreth’s Alley, Bensalem, PA 19020.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult with an attorney.)

1.     If you do not want the court to grant the relief sought in the motion or if you want the
       court to consider your views on the motion, then on or before May 28, 2019 you or your
       attorney must do all of the following:

       (a)     file an answer explaining your position at: Clerk’s Office, U.S. Bankruptcy Court
               for the Eastern District of Pennsylvania, Robert N.C. Nix, Sr. Federal Courthouse,
               900 Market Street, Philadelphia, PA, 19107.

               If you mail your answer to the bankruptcy court’s office for filing, you must mail
               it early enough so that it will be received on or before the date stated above; and

       (b)     mail a copy to the movant’s attorney

               Peter E. Meltzer, Esquire
               Weber Gallagher
               2000 Market Street, 13th Floor
               Philadelphia, PA 19103
               Phone No.: 267-295-3363
               Fax No.: 215-564-7699

2.     If you or your attorney do not take the steps described in paragraph 1(a) and 1(b) above
       and attend the hearing, the court may enter an order granting the relief requested in the
       motion.
Case 18-12382-mdc      Doc 42    Filed 05/09/19 Entered 05/09/19 12:40:42            Desc Main
                                 Document     Page 2 of 2



3.    A hearing on the motion is scheduled to be held before the Honorable Madeline D.
      Coleman at 10:30 a.m. on June 4, 2019 in Courtroom No. 2, United States Bankruptcy
      Court, Robert N.C. Nix, Sr. Federal Courthouse, 900 Market Street, Philadelphia, PA,
      19107.

4.    If a copy of the motion is not enclosed, a copy of the motion will be provided to you
      request a copy from the attorney named in paragraph 1(b).

5.    You may contact the Bankruptcy Clerk’s office at 215-408-2800 to find out whether the
      hearing has been canceled because no one filed an answer.

      Dated: May 9, 2019
